United States Court of Appeals
                       For the First Circuit

No. 20-1078

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                             ALEX LEVIN,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. William G. Young, U.S. District Judge]


                               Before

                    Thompson, Selya, and Hawkins,*
                           Circuit Judges.


          Julia Pamela Heit for appellant.
          Randall E. Kromm, Assistant United States Attorney, with
whom Nathaniel R. Mendell, Acting United States Attorney, was on
brief, for appellee.


                         September 14, 2021




     *   Of the Ninth Circuit, sitting by designation.
              HAWKINS, Circuit Judge.            A jury convicted Alex Levin

("Levin") of possession of child pornography involving a minor who

had not yet attained twelve years of age in violation of 18 U.S.C.

§ 2252A(a)(5)(B) and (b)(2).            Levin was subsequently sentenced to

78 months' imprisonment to be followed by a 60-month term of

supervised      release.         Levin     now    appeals,   challenging    the

sufficiency of the evidence, the allowance of juror questions, and

a jury instruction.        We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

                                 I.    Background1

                                A.    Levin's Laptop

              Levin was initially identified through a Federal Bureau

of Investigation ("FBI") investigation of child pornography.                See

United States v. Levin, 874 F.3d 316, 318 (1st Cir. 2017).                 More

specifically, the FBI received a search warrant from a district

court    in    Virginia    to    install     a    software   program,   Network

Investigative Technique ("NIT"), on a server, located in Virginia,

for a child pornography website.           Id.    The FBI used NIT to identify

and locate computers that received downloads from this child

pornography website.       One such computer belonged to Levin.            Id.




     1 Because Levin contests the sufficiency of the evidence, we
present the facts in the light most favorable to the verdict. See
United States v. Stefanik, 674 F.3d 71, 73 (1st Cir. 2012).

                                        - 2 -
             Local   police     officers       and    FBI   agents     subsequently

executed a separate search warrant for Levin's apartment, finding

several electronic devices, including two laptops.                      FBI Special

Agent Clayton Phelps ("Agent Phelps") preliminarily examined them.

One   of   Levin's   laptops     stored    filenames        that    included     terms

associated with child pornography, such as "pthc" (preteen hard

core). Levin's devices were then transported to an FBI laboratory.

             Agent Phelps proceeded to conduct a forensic review of

Levin's devices, which revealed that thirteen files, containing

what Levin conceded to be child pornography, were downloaded in

2011.      Ten of the thirteen filenames included the term "pthc,"

e.g., "new pedo PTHC 6 YO 2011 friend 3 (excellent) trade only for

ultraprivate."

             Levin's laptop also contained two other types of files

indicative of child pornography consumption.                 First, Agent Phelps

identified the presence of "link" files with titles including terms

suggestive     of    child    pornography,           such   as     "pedowoman"     and

"pedomen."    Link files are created by Windows when a file is opened

by a user.

             Second, Agent Phelps analyzed a registry report from

Levin's computer, which listed two categories of "registry" files.

Registry     files   are     generated    by    Windows      to     keep   track   of

information on the computer so that it is easier to return to

previously accessed information.           The first category of registry

                                     - 3 -
entries appeared in "\RecentDocs," which identifies the files and

videos that a user has most recently opened.    A number of these

files had titles including terms suggestive of child pornography,

such as "pedowoman" and "pthc."    The second category of registry

entries appeared in the "\WordWheelQuery," which identifies user

searches of the computer hard drive.    A number of these searches

included the term: "pthc."

          A federal grand jury accordingly charged Levin with

possessing child pornography involving a minor who had not yet

attained twelve years of age, 18 U.S.C. § 2252A(a)(5)(B) and

(b)(2).

          The district court subsequently suppressed the evidence

against Levin, concluding the search warrant used by the FBI to

install and use NIT was invalid because it violated the geographic

limitations under Federal Rule of Criminal Procedure 41.    Levin,

874 F.3d at 320–21.   We reversed, concluding that suppression was

unwarranted under the good faith exception to the exclusionary

rule, and remanded the case to the district court for further

proceedings.   Id. at 324.

                         B.   Levin's Trial

          During the preliminary jury instructions, the jurors

were told that they could ask questions subject to certain rules:

(1) make the questions simple, (2) write them down, and (3) pass

them to the forewoman, who would pass them to the judge for review.

                               - 4 -
The jurors were cautioned that the judge may not ask a question

for legal reasons, so they should not make any assumptions based

on un-asked questions, and the judge further reminded the jurors

to   focus    on     the     testimony   and     not    launch    into    their     own

investigations.            Neither   party     objected    to    this    practice    or

procedure.

             After Agent Phelps testified, the judge told counsel for

both parties, away from the jury, that he had received a list of

ten juror questions and shared it with them.               Most of the questions

sought clarification on whether files could be accessed but not

opened.      The judge suggested that the defense proceed, and they

would see if there was a witness "to whom those questions [could]

be asked."        Again, neither party objected.

             At the very end of the trial, the judge allowed defense

counsel      to     recall    the    defendant's       forensic    expert,    Joseph

Nicholls.         Defense counsel attempted to ask a question regarding

file "access," but the judge repeatedly sustained the government's

objections.        Eventually, the judge told the jurors that he would

ask Nicholls two of their proposed questions.                   Once again, neither

party objected.        The judge asked Nicholls about "accessed" files,

namely, whether a file can be accessed and not opened by a user.

Nicholls responded, "yes."             The judge then turned Nicholls back

over to defense counsel.



                                         - 5 -
           Before closing arguments, the judge agreed to charge the

jury with the definition of "knowingly" requested by defense

counsel, i.e., the pattern instruction.2              The judge proceeded to

instruct the jury:

     Now to "knowingly." The law, as has been properly set
     forth to you, requires the government to prove that
     "knowingly" means that the possession here on the
     computer -- not any download, but the possession was
     voluntary and intentional, not because of mistake or
     accident.

           Following deliberations, the jury returned a verdict

finding   Levin   guilty   of   the    only   count    charged,   and   he   was

subsequently sentenced.

                            II.       Discussion

                   A.   Sufficiency of the Evidence

           We review preserved challenges to the sufficiency of the

evidence de novo, viewing the record in the light most favorable

to the prosecution and rejecting such challenges if any rational

jury could have convicted the defendant when considering all the




     2 This court has made clear that "[t]hough pattern instructions
may be a useful reference point, they are not binding." Teixeira v.
Town of Coventry, 882 F.3d 13, 18 (1st Cir. 2018). Relevant here,
the First Circuit's pattern instruction for the definition of
"knowingly" is: "The word 'knowingly,' as that term has been used
from time to time in these instructions, means that the act was done
voluntarily and intentionally and not because of mistake or accident."
See Pattern Jury Instructions for the District Courts of the First
Circuit, Instruction 2.15, Definition of "Knowingly," available at
https://www.med.uscourts.gov/pdf/crpjilinks.pdf, last visited Sept.
2, 2021.

                                      - 6 -
evidence, direct and circumstantial, in this way.               United States

v. Cruz-Ramos, 987 F.3d 27, 36 (1st Cir. 2021).               "[T]he issue is

not whether a jury rationally could have acquitted but whether it

rationally could have found guilt beyond a reasonable doubt."

United States v. Breton, 740 F.3d 1, 16 (1st Cir. 2014) (quotation

omitted).

            Levin contends that there was insufficient evidence to

prove beyond a reasonable doubt that he knew there was child

pornography on his computer,           focusing on the lack of direct

evidence    that   he   actually    opened   the   files    containing    child

pornography.       We    have   recognized    that       knowledge   of   child

pornography "often is shown through circumstantial evidence."               Id.

at 17 (quotation omitted).           For example, a defendant's "use of

search terms associated with child pornography can support a

finding that the defendant knew the images he retrieved contained

child pornography."      Id.; see also United States v. Figueroa-Lugo,

793 F.3d 179, 187 (1st Cir. 2015); United States v. Pires, 642

F.3d 1, 9 (1st Cir. 2011).         Additionally, "[t]he presence of files

with names indicative of child pornography—even absent further

proof of what, if anything, those files contained—tends to make it

more probable that [the defendant] knowingly was involved with

child pornography."       Breton, 740 F.3d at 14.          This is especially

the case where files actually containing child pornography were

found elsewhere on the same hard drive.            Id.

                                     - 7 -
           Here,     a     reasonable     jury    could    infer   that    Levin

"knowingly" possessed child pornography based on the substantial

amount of circumstantial evidence presented by the government:

Levin   personally       searched   his   computer    using    terms   that   are

associated   with     child      pornography,      e.g.,   "pthc."        Indeed,

searching "pthc" would have returned ten of the thirteen files

containing child pornography on his computer.              The registry report

even indicated that Levin searched "pthc" more than once.                     And

there were link files on Levin's computer with names plainly

indicative of child pornography, which establishes, for example,

that Levin did open and display on his screen the contents of a

file titled: "Incest, set pedowoman 2010.lnk."                 The government's

evidence was therefore sufficient to sustain a finding of guilt

beyond a reasonable doubt.

                    B.    Objection to Juror Questions

           Where, as here, a defendant does not object to the

district court's procedure for entertaining juror questions, we

review for plain error.          See United States v. Cassiere, 4 F.3d

1006, 1017 (1st Cir. 1993).          The defendant must show: (1) error,

(2) that is clear or obvious, (3) that affects his substantial

rights,   and   (4)       that   seriously       compromised    the    fairness,

integrity, or public reputation of judicial proceedings.                  United

States v. Millán-Machuca, 991 F.3d 7, 28 (1st Cir. 2021).



                                     - 8 -
          Levin's claim that allowing juror questions constituted

plain error also fails, as he has not established any "error" that

affected his substantial rights.             Juror questions are allowed

subject to the same rules the district court announced here.             See

Cassiere, 4 F.3d at 1018; see also United States v. Sutton, 970

F.2d 1001, 1005–07 (1st Cir. 1992).

          Here, the judge allowed just two juror questions of

Levin's   own    expert    that    related    to    complicated    technical

functions.      See Sutton, 970 F.2d at 1006-07 (upholding lower

court's decision to ask a few "bland" juror questions that had a

"relatively high" positive value given the case's complexity).

Defense counsel did not object to either of these questions.

Indeed, defense counsel had earlier tried to ask the same witness

similar questions.        The answers to these questions were quite

favorable to Levin, as they supported his theory of the case:

Levin's expert answered that files can be accessed and not opened

by a user.   There was no plain error here.

                  C.   Objection to Jury Instruction

          We normally review challenges to jury instructions that

a   defendant    failed     to    object     to    below   under   the plain

error standard.    United States v. Delgado-Marrero, 744 F.3d 167,

184 (1st Cir. 2014).      Here, however, Levin has not just forfeited

but instead waived any objection to the district court's jury

instruction on the definition of "knowingly" because, as Levin

                                    - 9 -
acknowledges, he requested the very instruction given, i.e., the

pattern jury instruction for the definition of "knowingly."            See

United States v. Lara, 970 F.3d 68, 75 (1st Cir. 2020); see also

Figueroa-Lugo,   793   F.3d   at   193   (accepting   the   pattern   jury

instruction for the definition of "knowingly").

                          III.      Conclusion

         We affirm Levin's conviction.




                                   - 10 -